Citation Nr: 0811917	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-10 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder, 
including as secondary to service-connected headaches. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1981 to June 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).   The 
veteran contends that his sleep disorder is secondary to 
service-connected headaches.  While service medical records 
are silent for any complaints of a sleep disorder, the record 
shows that the veteran currently has severe obstructive sleep 
apnea syndrome.  On remand, he should be afforded an 
examination to determine if his current sleep disorder is 
related to service or service-connected headaches.  When 
aggravation of a nonservice-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006); Allen v. Brown, 
7 Vet. App. 439 (1995).  The examiner should, thus, also 
address whether the veteran's sleep disorder permanently 
worsened or was aggravated as a result of his service-
connected headaches.

Additionally, the veteran submitted additional medical 
evidence in November 2006.  There is no indication of waiver 
of RO jurisdiction.  To ensure that the veteran's procedural 
rights are protected, insofar as he is afforded the 
opportunity for RO adjudication in the first instance, the 
Board must return the case to the RO, with the new evidence, 
for its initial consideration.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for an examination 
for his sleep disorder.  The claims 
file and a copy of this Remand must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed in 
conjunction with the examination.  

For any sleep disorder found, the 
examiner should opine whether there is 
a 50 percent probability or greater 
that it is related to service or the 
veteran's service-connected headaches.  
If not, the examiner should indicate 
whether the sleep disorder has 
undergone any permanent increase in 
severity due to the service-connected 
headaches, and if so, specify the 
degree of increase in severity over and 
above the preexisting base line of 
disability.  The examiner should 
provide the rationale for the opinion 
provided.  If the requested opinion 
cannot be rendered without resort to 
speculation, the examiner should so 
state.

2.	Thereafter, the RO should readjudicate 
the issue of service connection for a 
sleep disorder, including consideration 
of all evidence received since the 
February 2006 Statement of the Case.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



